—Appeal from a *951decision of the Unemployment Insurance Appeal Board, filed October 7, 1997, which assessed Lewis R. Barone for additional unemployment insurance contributions.
Lewis R. Barone challenges the decision of the Unemployment Insurance Appeal Board which assessed him additional unemployment insurance contributions upon a finding that the secretary of his private investigation business is an employee and not an independent contractor. We affirm. The record discloses that the secretary, who was also Barone’s daughter-in-law, worked out of her home providing secretarial services for his business, which included answering the telephones, typing reports and preparing the payroll. In addition to supplying her with the business letterhead and bills, Barone provided a special computer for her to use in conducting motor vehicle searches. Barone reimbursed her for any long distance charges connected to these computer searches. Although the secretary had obtained a certificate of doing business for her secretarial services, the record establishes that she did not advertise her business but worked exclusively for Barone during the period in question and was paid a weekly salary. Inasmuch as these circumstances evidence that Barone’s secretary was an integral part of his business, substantial evidence supports the Board’s decision that Barone exercised sufficient direction and control over her work to establish an employer-employee relationship (see, e.g., Matter of Pitcairn [Rubies Costume Co.— Sweeney], 239 AD2d 757; Matter of Bakal [Trendata, Inc.— Hudacs], 192 AD2d 817). Barone’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.